DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Page 24, line 18, of the Specification, “by way of a lead 18” should be changed to - - by way of a lead 16 - - , given reference number 18 has already been used to designate the power amplifier and reference number 16, shown in Figure 1, has not been mentioned in the Specification.  
Page 31, line 13, “of a lead 18” should be changed to - - of a lead 16 - - .
Page 31, line 15, “end of the lead 18” should be changed to - - end of the lead 16 - - .
Page 31, line 29, “plug on the end of the lead 18” should be changed to - - plug on the end of the lead 16 - - .
Allowable Subject Matter

Claims 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Written Opinion of the International Searching Authority for parent application PCT/GB2019/050339, the Examiner cited US patent 6,627,808, to Coats et al., as disclosing the limitations of previous claims 1, 4, 6 and 7, as now included in new independent claims 23 and 38.
In particular, the Examiner cited column 8, line 67 to column 9, line 10 of Coats as relevant to claims 6, 7 and 10. This portion of text concerns the summing circuit 48 and more specifically the summing amplifier 83 shown in Figure 3. The summing amplifier 83 has three signal inputs. A first signal input is received by the summing amplifier 83 from the body resonance amplifier circuit 61, a second signal input is received by the summing amplifier 83 from the equalization circuit 36, and a third signal input is received by the summing amplifier 83 from the expansion amplifier 77. The body sensor signal channel between the body sensor input at C2 and the input to the summing amplifier 83 through C6 and R6 comprises non-inverting amplifier 51, circuit block 55, and the body resonance amplifier circuit 61. Circuit block 55 amplifies the body sensor signal received from the non-inverting amplifier 51 by way of gain cell 58. The gain of the gain cell 58 is controlled by level detector 40 which is driven by the bridge sensor signal received at C9 whereby the bridge sensor signal controls the gain of the gain cell 58 (column 7, lines 14 to 25). Thus, there is no mixing as such of the body sensor signal and the bridge sensor signal in circuit block 55. The body resonance 
New claim 23 recites in the last six lines "wherein each of the plural input circuits further comprises a phase mixer circuit which receives the first and second audio signal outputs and provides a phase mixer circuit output signal which is a combination of the first and second audio signal output signals, the audio signal mixer receiving the phase mixer circuit output signal from each of the plural input circuits and mixing the plural received phase mixer circuit output signals with one another". According to new claim 23, there are plural signal channels before the audio signal mixer is reached with each of the signal channels having a non-inverting amplifier, an inverting amplifier, and a phase mixer circuit. In each signal channel the outputs (i.e. first and second audio signal output signals) from the non-inverting and inverting amplifiers are combined with each other by the phase mixer circuit to provide a phase mixer circuit output. The phase mixer circuit outputs from the plural signal channels are then mixed with one another by the audio signal mixer. 
Coats discloses non­inverting and inverting amplifiers in the same signal channel, for example amplifiers 51 and 63, however, there is no disclosure of the outputs from such non-inverting and inverting amplifiers being mixed with each other 
Similar elements are recited in new independent claim 38.
Other references that should be noted, but which fail to teach or suggests the claimed elements as discussed above are the US patent to Gold (4,480,520) and the US patent application publication to Iori et al. (US 2020/0135157).
After extensive search and consideration, no prior art could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 23 and 38, and dependent claims 24-37, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        01/25/2022